Mr. Justice Morris
delivered the opinion of the Court:
1. With reference to the heirs and representatives of Donald Stuart, there can be no question whatever as to their being barred by the statute of limitations from maintaining any claim to the property in controversy; and as to them the complainant in the bill would undoubtedly be entitled to the relief which she seeks. Their claim is wholly unnoticed in the opinion rendered by the learned justice who heard the cause in the court belowr; and it has been ignored in the argument before us. There is no *443pretense of privity of estate between them and the complainant which would prevent or postpone in any way the operation of the statute. But, of course, notwithstanding this, the complainant would not be entitled to a decree vesting title in her, if she cannot prevail against the heirs of Alexander Tait. So the real issue in the case is between the complainant and the heirs of Tait
2. The contention on behalf of the heirs of Alexander Tait, or of such of them as contest the complainant’s right, — for, as has been stated, some of them admit her right, — is that Alexander Tait was the owner of the property during his lifetime; that his widow was entitled to a dower interest in it; that her entry upon the property, or the beginning of her separate occupation of it, which amounts to the same thing, was as such widow in aid of her right of dower; that her possession was not hostile or adverse to the right of the heirs, but in subordination to it; that i$ could not have become hostile without disclaimer of their right and notice to them of such disclaimer, and that there never was any such notice given to them. And the cases of Wilkes v. Wilkes, 18 App. D. C. 90, and Zeller v. Eckert, 4 How. 289, 11 L. ed. 979, are mainly relied on in support of the contention.
But the weakness of this contention lies in the fact that the foundation for it is wholly wanting. According to the record before us, Alexander Tait never was the owner of the property in question in the sense that he had any right or title to it which resulted in dower for his widow. If there were any underlying equities here in his favor they are not apparent. So far as the record discloses, he was simply a trespasser upon the property during the whele time of his occupancy, and the record title and true ownership during all that time were vested in the heirs of Donald Stuart. Nor was his occupancy of sufficient duration to give him a title by adverse possession. He had no better title at the time of his death than he had when he entered upon the property. He had color and claim of title, it is true, but these avail him nothing in the absence of a sufficiently long-continued *444occupancy to make his possession the foundation of a possessory title by the statute of limitations.
Some expressions in the pleadings and testimony in the case are availed of to show admissions by the parties to the effect that Alexander Tait was the owner of the property during his lifetime. For example, it is alleged in the bill of complaint that the complainant, Victoria II. Hough, "and those under whom she claims, have for the last thirty years been the owners” of the property; and in the answers of some of the defendants it is averred that Alexander .Tait was "lawfully possessed” of the property at the time of his death. And the stipulation between counsel, which has been mentioned, is cited as an admission of Tait’s ownership, where it says "that at the time of the death of Alexander Tait the only improved property which he owned v:as the property involved in this suit.” But it is very clear that these expressions are not to be taken as meaning that Alexander Tait was at any time the owner of this property by a good and valid legal title. In the bill of complaint it is alleged that the record title remained in Donald Stuart and his heirs or representatives, and that consequently there never was any title in Alexander Tait; and this is admitted by the answers, and is confessedly admitted all through the record. We are informed that there was an abstract of title introduced in evidence in the case, although it has not been incorporated into the printed record before us, which shows conclusively that Alexander Tait never acquired the legal title to the property. Loose expressions, used in a popular sense, cannot be allowed to contravene the undoubted tenor of the record evidence. Broperly understood, they are not inconsistent with the record.
Now, then, if Alexander Tait never had legal title, or legal seisin, of this property, it is undoubtedly the law that his widow had no right of dower in it. There could not well be right of dower in that of which the heirs of Donald Stuart could have lawfully repossessed themselves on the death of Alexander Tait and ousted both his widow and his heirs. There can be no right of dower where there is no estate.
It is very true that, under the law governing adverse posses*445sion, if the heirs of Alexander Tait had entered upon this property immediately upon his death, and had continued their occupation of it for a time sufficient in connection with the time of his occupation to complete the period of limitation which ripens adverse possession into a title, the title so accruing at the end of the period of limitation, or rather the estate which would then become vested, -would be subject to rights of dower; but it would be to rights of dower accruing thereafter. It could scarcely be claimed that the original complainant in this case, if she had let the heirs of her husband into possession upon liis death, and they had in due course of time thereafter secured a title by adverse possession, could then have returned and claimed dower in the property. A widow’s dower must accrue, if it accrues at all, immediately upon the death of her husband.
If, therefore, Alexander Tait had no estate in this property, and in contemplation of law was no more than a mere trespasser under color and claim of title, and if his widow had no right of dower in the property, her entry upon it after his death, or her continued occupancy of it, could not be tacked to his occupancy so as to give her any title. She became an independent trespasser. Sawyer v. Kendall, 10 Cush. 241; McEntire v. Brown, 28 Ind. 347. And her adverse possession must be dated from the time of her husband’s death. In her occupation there could be no privity of estate between her and the heirs of her husband; and consequently there is no requirement that she should have given them any notice of her claim to the property and of her holding of it as her own. The argument, therefore, must necessarily fail which is based upon the theory that she must be held to have entered upon the property under her right to claim dower in it, and that, until she disclaimed the right of the heirs in the premises and gave them notice of the disclaimer, she could initiate no valid adverse possession.
As the decreo appealed from is based upon the assumption, for which we find no warrant in the record, that Alexander Tait had an estate of inheritance in the property in controversy, which upon his death was subject to a right of dower in his widow, we are compelled to conclude that there was error in it It will *446therefore be reversed, with costs; and the cause will be remanded to the supreme court of the District, with directions to vacate that decree, and to enter a decree in favor of the complainant in accordance with the prayers of her bill.
And it is so ordered. Reversed.